WILIAM R. DAVIS, Plaintiff Below-Appellant,
v.
UNNAMED PARTY OR PARTIES, Defendants Below-Appellees.
No. 479, 2009.
Supreme Court of Delaware.
Submitted: November 13, 2009.
Decided: January 20, 2010.
Before STEELE, Chief Justice, JACOBS, and RIDGELY, Justices.

ORDER
Henry duPont Ridgely, Justice.
This 20th day of January 2010, after careful consideration of appellant's opening brief and the record below, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court's well-reasoned decision dated August 6, 2009. The Superior Court did not err in concluding that appellant's complaint for personal injuries incurred on January 27, 1989 was barred by the two-year statute of limitations on such claims found in 10 Del. C. § 8119.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.